Case: 12-1600     Document: 40     Page: 1   Filed: 09/24/2012




          NOTE: This order is nonprecedential.

  muiteb ~tate~ <!Court of §ppeaI~
      for tbe jfeberaI <!Circuit

                     APPLE INC.,
                   Plaintiff-Appellant,
                            v.
 SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
 ELECTRONICS AMERICA, INC., AND SAMSUNG
   TELECOMMUNICATIONS AMERICA, LLC,
         Defendants-Cross Appellants.


                    2012-1600, -1606


   Appeals from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.


                     ON MOTION


                       ORDER
     Upon consideration of Apple Inc.'s unopposed motion
for leave to file a corrected brief,
   IT Is ORDERED THAT:
   The motion is granted.
Case: 12-1600      Document: 40    Page: 2        Filed: 09/24/2012




APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                        2
                                   FOR THE COURT


      SEP 242012                   /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk
cc: Kathleen M. Sullivan, Esq.
    William F. Lee, Esq.
    William R. Stein, Esq.                        COURf~IfJ>PEALS
                                             u.s.THE FEDERAl CIRCUITFOR
s19
                                                  SEP 24 ~Ul'L
                                                      JANHORBALY
                                                         CImK